DETAILED ACTION
  Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/08/2020 has been entered.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-14, 16-18, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (3,240,010) in view of Humphrey (4,031,698) and optionally in view of EP 2261559.  Morrison et al teach A rotating detonation combustion system, comprising: an outer wall 20, 18 defined circumferentially around a combustor centerline extended along a lengthwise direction, wherein the outer wall defines a first radius portion 20 generally upstream along the outer wall, a second radius portion 48 generally downstream along the outer wall, and a transition portion 18 therebetween, wherein the first radius portion 20 defines a first radius greater than a less than two times the second radius of the second radius portion of the outer wall [the lengthwise distance of transition portion is zero in axial length and thus meets the claim limitation];  wherein the generally decreasing radius 18 of the transition portion corresponds to an increasing pressure of combustion gases flowing downstream along the lengthwise direction [inherent, rotating detonation increases the pressure, by definition this is designated a pressure gain combustor];	wherein the generally decreasing radius of the transition portion corresponds to an approximately constant velocity of combustion gases flowing downstream along the lengthwise direction [this would be obvious as desirable for consistent performance.  It would have been obvious to one of ordinary skill in the art employ an approximately constant velocity, in order to have consistent performance in the combustor];   wherein the multiple fluid injection openings 21 are positioned about the combustor centerline to provide respective flows of fuel 21 that form an envelope surrounding the flow of oxidizer 16; wherein the outer wall defines a combustion can [cylindrical in shape – and centerbody is eliminated per col. 6, lines 43-47]; wherein the combustion chamber is configured to produce a substantially continuous detonation wave that travels around the combustion centerline [col. 2, lines 1-9].      A heat engine defining a longitudinal centerline extended therethrough, the heat engine comprising: an inlet section through which an oxidizer 35 is admitted into the heat engine; an exhaust section 40 through which combustion products expand and exit the ;  wherein the radial wall 16 and the outer wall 20 of the rotating detonation combustion system each define the fluid injection opening, and wherein the fluid injection opening provides a flow of oxidizer 23, a flow of fuel 21, or combinations thereof, to the combustion chamber;  wherein a lengthwise distance of the transition portion 18 of the outer wall is approximately equal to or less than two times the second radius of the second radius portion of the outer wall [the lengthwise distance of transition portion is zero / virtually zero in axial length and thus meets the claim limitation];  wherein the generally decreasing radius 18 of the transition portion of the rotating detonation combustion system corresponds to an increasing pressure of combustion gases flowing downstream along the lengthwise direction [inherent, rotating detonation increases the pressure, by definition this is designated a pressure gain combustor];	wherein the generally decreasing radius of the transition portion of the rotating detonation combustion system corresponds to an approximately constant velocity of combustion gases flowing downstream along the lengthwise direction.   Morrison et al do not teach wherein the combustor centerline extends through and along the oxidizer passage, the oxidizer passage providing a flow of oxidizer directly into the combustion chamber along the combustor centerline.  However, Morrison et al further teach the centerbody 12 along the combustor centerline may be eliminated [see col. 6, . 
  	In combination, Morrison in view of Humphrey et al teach an upstream wall [of Morrison] defined circumferentially around the combustor centerline and extended along the lengthwise direction and inward radially of the first radius portion of the outer wall, wherein an oxidizer passage [of Humphrey] is defined within the upstream wall, and wherein a combustion chamber is configured for rotating detonation by combusting fuel and oxidizer and is defined downstream of the upstream wall [Morrison et al] and radially inward of the outer wall 18 [of Morrison]; the oxidizer passage [Humphrey] providing a flow of oxidizer directly into the combustion chamber along the combustor centerline;  a radial wall 16 [of Morrison] coupled to the outer wall and the upstream wall and multiple fluid injection openings 21, 23 [of Morrison] positioned about the combustor centerline and the flow of the oxidizer, the fluid injections openings 21, 23 [of Morrison] being defined through at least one of the radial wall 16 or the outer wall 20 [of Morrison] adjacent to the combustion chamber.
Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (3,240,010) in view of Humphrey (4,031,698) and optionally in view of EP 2261559.  Morrison et al do not teach wherein the first radius of the first radius portion of the outer wall [of the rotating detonation combustion system] is between approximately 1.1 and approximately 2.0 times greater than the second radius of the second radius portion of the outer wall.  Using the claimed ratios for radius are .
Claims 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (3,240,010) in view of Humphrey (4,031,698) and optionally in view of EP 2261559, as applied above, and further in view of Glaser et al (2011/0126511) and/or Umeh et al (2010/0223933).  Morrison further teach his rotating detonation system may be used in a gas turbine [col. 6, lines 62+, turbojets are gas turbines].  Morrison et al teach various aspects of the claimed invention including outer wall defines a combustion can [cylindrical outer wall] but do not teach the rotating detonation combustion system is one of a plurality of rotating detonation combustion systems, the combustion cans of the plurality of rotating detonation combustion systems having a circumferential arrangement about the longitudinal centerline of the heat engine.  Glaser et al teach a the detonation combustion system is one of a plurality of detonation combustion systems 104, the combustion cans of the plurality of detonation combustion systems 104 having a circumferential arrangement about a longitudinal centerline of the heat engine [see Figs. 1, 2] and teach the detonation systems 104 may be rotating detonation combustors.  Umeh teach the combustion system is one of a plurality of combustion systems, the combustion cans of the plurality of combustion systems having a circumferential arrangement about a longitudinal centerline of the heat engine, i.e. the can-annular combustor arrangement is equivalent to use a single annular combustor [see paragraph 0016] in gas turbine engines.  It would have been obvious to one of ordinary skill in the .  
 Response to Arguments
Applicant's arguments filed 09/08/2020 have been fully considered but they are not persuasive.  
For 35 USC 102, Applicant’s amendments amend around the Umeh reference.   
For the Morrison in view of Mizener combination, the Mizener reference is no longer applied.  Instead Humphrey et al and optionally EP 2261559 are cited to teach the new limitations added by amendment, particularly in combination with the express teaching of Morrison et al to eliminate the centerbody and the use of the rotating detonation combustor with e.g. ramjet engines. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

January 29, 2021